Citation Nr: 0938522	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-29 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a rating in excess of 10 percent for 
medial humeral epicondylitis of the left (minor) elbow.

3.  Entitlement to a rating in excess of 10 percent for post-
traumatic osteoarthritis of the right ankle.

4.  Entitlement to service connection for a left ankle 
disability, to include as secondary to service-connected 
right ankle disability.

5.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1984 to January 1985 and from February 2003 to June 
2004.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision 
issued by the Boston, Massachusetts Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran was scheduled 
for a Travel Board hearing in March 2009; he failed to report 
to the hearing.

The issues of entitlement to service connection for major 
depression and a left ankle disability, and entitlement to 
increased ratings for medial humeral epicondylitis of the 
left (minor) elbow and post-traumatic osteoarthritis of the 
right ankle are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


FINDING OF FACT

At no time during the appeal period is the Veteran's 
hypertension shown to have been manifested by diastolic 
pressures predominantly 110 or more, or systolic pressures 
predominantly 200 or more. 


CONCLUSION OF LAW

A rating in excess of 10 percent for hypertension is not 
warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.104, Diagnostic Code (Code) 7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the claim decided herein.  The Veteran was provided notice 
of the requirements of VCAA in letters from the RO dated on 
March 2005 and June 2008. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claim for an increased rating for hypertension, 
this appeal is from the initial rating assigned with the 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, disability ratings, and effective dates has been 
made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is 
exercising his right to appeal the rating assigned.  
Regardless, an August 2006 statement of the case (SOC) and 
May and December 2008 supplemental SOCs (SSOCs) properly 
provided the Veteran notice of the criteria for rating 
hypertension, as well as further notice on the downstream 
issue of an increased initial rating, including of what the 
evidence showed, and why the current rating was assigned.  
The Veteran has had ample opportunity to respond and 
supplement the record.  He is not prejudiced by this process; 
notably, he does not allege that notice in this case was less 
than adequate or that he is prejudiced by any notice 
deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's service treatment records (STRs) and 
pertinent post-service medical records has been completed.  
He did not identify any pertinent, outstanding treatment 
records.  The RO arranged for VA examinations in June 2004 
and January 2006.  Evidentiary development is complete.  VA's 
duties to notify and assist are met.  Accordingly, the Board 
will address the merits of the claim.  

Hypertension

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control
10
Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.
Note 3: Evaluate hypertension separately from hypertensive 
heart disease and other types of heart disease. 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's service treatment records show that he was 
diagnosed with and treated for hypertension throughout his 
military service.

A June 2004 VA general medical examination report notes blood 
pressure readings of 150/90, 124/84 and 130/84.  The 
diagnosis was essential hypertension, controlled with 
therapy, Zestril and hydrochlorothiazide.

A May 2005 rating decision granted service connection for 
hypertension, rated 10 percent, effective June 12, 2004.  In 
a notice of disagreement received in November 2005, the 
Veteran appealed the assigned rating.

On January 2006 VA hypertension examination, the Veteran 
reported that his blood pressure had been increasing 
recently, requiring additional doses of medication for 
adequate blood pressure control.  On examination, the 
following blood pressure readings were recorded: 181/78, 
164/88 and 155/105.  The VA physician opined that the 
Veteran's hypertension had no significant effect on his 
occupational or daily activities.

A close review of the record revealed no distinct period 
during which the criteria for the next higher (20 percent) 
rating were met.  See Fenderson, supra..  There is no medical 
evidence, to include in the reports of VA examination in 2004 
and 2006, that the Veteran has had diastolic pressures 
predominantly 110 or more or systolic pressures predominantly 
200 or more at any point since June 2004.  In light of the 
foregoing, the Board must find that the schedular criteria 
for the next higher (20 percent) rating for hypertension are 
not met.  

As there is nothing in the record to suggest that the 
schedular criteria are inadequate, or that the disability 
picture presented by the hypertension is somehow exceptional, 
referral for extraschedular consideration is not indicated.  
See 38 C.F.R. § 3,321; Thun v. Peake 22 Vet. App. 111 (2008).  

The Board has considered the evidentiary rule requiring that 
reasonable doubt be resolved in a claimant's favor (38 C.F.R. 
§ 3.102).  However, as the preponderance of the evidence is 
against this claim, that rule does not apply.  The claim must 
be denied.


ORDER

A rating in excess of 10 percent for hypertension is denied.


REMAND

With regard to the issue of entitlement to an increased 
rating for the Veteran's service-connected left elbow 
disability, that disability is rated 10 percent under Code 
5207, limitation of extension of the forearm.  The reports of 
the VA examination conducted in conjunction with this appeal 
in June 2004 and January 2006 are not adequate for rating 
purposes.  Additionally, with regard to the issue of 
entitlement to an increased rating for post-traumatic 
osteoarthritis of the right ankle, the most recent (May 2008) 
VA examination report is not adequate for rating purposes.  
The examination reports simply do not address all pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45.  
Specifically, the examiners did not assess functional 
impairment due to pain, incoordination, weakness and excess 
fatigability in terms of additional degrees of limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Hence, 
another VA examination for these disabilities is indicated.

Regarding the claim of service connection for a left ankle 
disability, the Veteran contends that such disability was 
incurred in service.  In the alternative, he contends that it 
is due to his service-connected right ankle disability.  The 
medical evidence of record shows that the Veteran's service 
treatment records show findings of post-traumatic changes and 
suspicion of Achilles tendon injury with posterior tibial 
peritendinitis.  See May 2003 X-ray report and November 2003 
MRI report.  He has current complaints of left ankle pain and 
objective findings of limitation of motion.  See May 2008 VA 
examination report.  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted during active military service, or for aggravation 
of a pre-existing injury suffered, or disease contracted, 
during such service.  38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Furthermore, service 
connection may be established on a secondary basis for a 
disability which is aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  However, the Veteran may only be compensated for 
the degree of disability over and above the degree existing 
prior to the aggravation.  Id. Temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  The Veteran has not been scheduled for 
a VA examination to determine whether he has a left ankle 
disability that was caused or aggravated (in light of Allen, 
supra) by his service-connected right ankle disability.  (A 
February 2008 VA examiner only addressed whether the left 
ankle disability was caused by the Veteran's knee 
disability.)  A VA examination to address this medical 
question is necessary.  See 38 U.S.C.A. § 5103A.  A revised 
version of 38 C.F.R. § 3.310 became effective October 10, 
2006.  The revised version essentially provides that VA will 
not concede aggravation of a non service-connected disease or 
injury by a service-connected disease or injury unless the 
baseline level of severity is established by medical 
evidence.  The regulation further sets out the procedure for 
determining the extent of any aggravation.  Attention of the 
RO and the VA examiner is directed to these changes (and to 
Allen) so that the report of the VA examination directed by 
the Board includes the necessary information.

Regarding the claim for service connection for major 
depression, the Veteran maintains that his psychiatric 
disability was caused by stressors that occurred during his 
military service.  The Veteran's service treatment records 
are negative for complaints or findings related to major 
depression.  An April 2005 VA examination report notes a 
diagnosis of major depression, but does not provide a 
specific etiology opinion regarding direct service 
connection.  In a January 2006 letter, a VA psychiatrist 
noted that the Veteran had traumatic experiences while on 
active duty (e.g., learning in a phone call from his wife 
that his brother had sexually abused his daughter, and being 
subjected to public humiliation about his weight by his 
superior officer) which lead to his major depression.  It is 
unclear whether this opinion was rendered following a review 
of all pertinent records, to include the service treatment 
records.  There is no etiology opinion of record that is 
adequate for adjudication purposes.  On remand, the Veteran 
should be scheduled for a VA medical examination specifically 
for the purpose of determining the etiology of any current 
major depression.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers who treated the 
Veteran for his left elbow and ankle 
disabilities and major depression since 
June 2004.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his left elbow and 
right ankle disabilities, and to 
determine whether he currently has a left 
ankle disability that was incurred in 
service or is related to (caused or 
aggravated by) his service-connected 
right ankle disability.  His file must be 
reviewed by the physician in conjunction 
with the examination.  A notation to the 
effect that this record review took place 
should be included in  the report of the 
physician.  The examination must be 
conducted following the protocol found in 
VA's Disability Examination Worksheet for 
VA Joints (Shoulder, Elbow, Wrist, Hip, 
Knee, and Ankle), revised on April 20, 
2009.  A copy of that worksheet is to be 
provided the physician.  The physician 
should indicate whether a goniometer was 
used in the performance of the various 
examinations.

Based on review of the Veteran's 
pertinent medical history, examination of 
the Veteran, and with consideration of 
sound medical principles, the physician 
should provide the following opinions: 
(a) Is it at least as likely as not (50 
percent or better probability) that any 
currently diagnosed left ankle disability 
was incurred in service? 
(b) Is it at least as likely as not (50 
percent or better probability) that any 
currently diagnosed left ankle disability 
was caused or aggravated (i.e., 
chronically worsened) by his service-
connected right ankle disability?
(c) If it is determined that such 
disability was not caused, but was 
aggravated by, the Veteran's right ankle 
disability, the examiner should identify 
the baseline level of severity of the 
left ankle disability prior to the onset 
of aggravation, or by the earliest 
medical evidence created at any time 
between the onset of aggravation and the 
receipt of medical evidence establishing 
the current level of severity.  If some 
of the increase in severity of the left 
ankle disability is due to natural 
progress, the physician should identify 
the degree of increase in severity due to 
natural progression.  The physician must 
explain the rationale for all opinions 
expressed.

3.  The Veteran should be afforded a VA 
psychiatric examination by a psychiatrist 
or psychologist to determine the presence 
and likely etiology of any current major 
depression.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational and 
occupational history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.   

The examiner should provide an opinion, 
based upon review of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, as to whether it is at least 
as likely as not (a 50% or better 
probability) that any major depression 
was incurred as a result of the Veteran's 
military service.  The examiner should 
explain the rationale for the opinion and 
should reconcile it with that provided by 
the VA psychiatrist in January 2006.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Thereafter, readjudicate the claims 
for increased rating for left elbow 
disability and right ankle disability, to 
include consideration of the possibility 
of "staged" ratings, if indicated.  In 
addition, readjudicate the claims for 
service connection for major depression 
and a left ankle disability.  The 
provisions of 38 C.F.R. § 3.310(b) 
(effective October 10, 2006) should be 
applied, if pertinent.  If any claim 
remains denied, issue an appropriate SSOC 
and afford the Veteran and his 
representative the appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


